Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 1 of 9 PagelD #: 4

FILE)
l, MAY 6 0 2QI9

 

UNITED STATES DISTRICT COURT ee
SOUTHERN DISTRICT OF WEST VIRGINIA |___somusoee soa

 
 

Sosegh Ailes WiAlian Cenekshank  S6t0104

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO._2:/9-CV¥~ 310
(Number to be assigned by Court)

 

Aacoa We OSon

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this action or otherwise relating to your imprisonment?

Yes No vA
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 2 of 9 PagelID #: 5

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of

paper, using the same outline).

 

 

 

 

 

 

l. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

 
I.

HI.

Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 3 of 9 PagelD #: 6

Place of Present Confinement: \Weskegy Kes: Vogel ‘Ye \ Oo Q' Hasler Plow
N Barboutv Ne wry, 25504

A. Is there a prisoner grievance procedure in this institution?
Yes A No
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

Yes x No

C. If you answer is YES:
1. What steps did you take? WNeoke a Swotn Shodesne sh 2
7
\ , i is i ~ Ny Sy oA . 4 Ay
Seok. so aos Sug REVEL poets TNs QO Sv See on aos,
2. What was the result? “Yoo p\ckuses ant was Sele 3A
8
we NY \ye Vave shi ches :

D. If your answer is NO, explain why not:

 

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

A. Name of Plaintiff: Soseok Aen WW AViann Courckshank, Zee
Address: One. O' Hantow Place, Baclheutsys ive wy 25504

B. Additional Plaintiff(s) and Address(es): (\srye\ Power ot Detocney)

Donne Shae SLO Werzec C cok Ud. Paces Wi ZS eal

 

 

 
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 4 of 9 PagelD #: 7

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

Cc. Defendant: Aaceon Henge Cy

is employed as: Goccect WOO ox\ od ice a

 

 

 

 

 

 

 

. oy , wer, . ba} 43 ve zane)
at \Wostetrn Fra} een son\ 6 ae © Peanlors Plea. Bee Coeal ove! Ne, wy
a
D. Additional defendants:
IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)
Ags cAks poedtely GLO pon 24 Aoci\ LOA _cfo Wanton came, to sechion
We 5 hee, Tien hoses St A cn Oualee 40 A acd POS « Aye KS,

 

y*., 5 > ‘a S : o” - _ ‘ \c -
Pb Ys Same, Yreoe Cacgocol Grelnecn rea  Sary EN dinar’ Onseve
y
\

ANS stoted he was ook of Syne . Shed he would canViave Seeding,
Wo when, he ot note. ass LBs Xv asl how Loos vw ald Yoke
\yece wee, lnk Tec ewes tN) A ane’ NS x. Gp Henson Comic d \at
Cooper Godsage \by Sonne, ~ Seok the. Yhat\ vc fy Lashed

C10 Henson why 2 wos Spe kou fold AWS, CID Henuon Lea Cesled

 

 

 
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 5 of 9 PagelD #: 8

IV. Statement of Claim (continued):
NO Ae . : ef * * x _? x . me
Recourig, E Nuclei Sout Wrowy sdosed ae. Section dant and lei 4,
ea) 6 ' . . A 4 ’ . ' -
Pporcey, G2 oa 2% Doel IA clo lengon Ghocaed do he sechion Cee)
¥ e ¥
enad ake. Vac AS Aarnake wihe’d perme 7 AAR henO Whe. 2 askad
. 4 \ ‘ N : . 4 ae wee ¥
C10 Waren whe he was looklaa ‘ec he acteady Ae pas Los Gey
>
YY ri ck 4 y ; . ay hy
SAN donc Cod and | eWed Lack Desa’. &s otalbben, Oy A\orel
‘ - % ; VA \ ‘ / aos % ; \ ; . . \
atesy eA Skee en seaVeayon, ro oy nee ES eh ta ; vio Wesson Commer
a x 4 5 Ly LX . i . . .
Aye wh Xda Was \5 ody : Nest Wy Mano dure, gk evel OS Pat e\ Ce ee \nea eT,

: on a) i % ® Lf ay Ad ~
eokeceA the section ok this Fine. 0 Ay sssiewe cs co\\ (col\ + Secon, A2\

4-9

* . 4 Ee — . ‘ 4 ens . aA y
is on the boo Sloae. As = Sisppes omybe the 40S Sel Shales

a Pro c V4 yt N
Osa PyeneOlSe Side ok Abas Dee \
V. Relief (Se ese Side oh his peeg)

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

YT Wrens dhe conch be \Wave bas 8 Ses Qo agalle. bat SARS
‘ vk eA SG, OP) Ae oe * \ ox
‘ko PODVABG, ne ve Xk) DJU,;QOS e¢ ENOL OSE OO Ceskitadvan tac
ttne kee EARTAG. ewe Sy Se Cath ont hag | ea eXS Aha voce Pynsy

HooNynne -+Ap ewe on

 

aay Qerie ylo . oy ASSO w\y wai AX

oan meove\  wel\ lose &

 

 

 

 
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 6 of 9 PagelD #: 9

Stotement of Claim ( continued)

Leow S48 . YX 1 . Wo. me
C10 Hergen  Commed. me wis ty\6_ bo OA} CARKANEN Séeualbng re VS mende
{ * .
[Oo Weasen ) Veed ok oe

. y i . 4 ~ X Ne ‘ \
JY *ea\\ ante Yn shea fy pai Nt lly 3 Vg then Ke
‘ rn
sd ond. mow}

 

y
\ He &

SS
Nigas oak.
a)

Soy) AG ~~ Sen Dh oss Xa
ak we 4 4 5 ‘ , '
S29 Pushin woe. oven onko he Shaye ath Nout bed AN 5. oe hugs! a tao

<v C3, oe An i “e Eee * a yey Sell,

 

 

 

 

 

a 4 « We
Le £96 LON, Goeanarn, Sood AES leek, 4
4 \
Sel MENBCO OSS eae we AGO | Cee shah } Saodioeg mae Socaw \oe oake
J y J

 

“

 

 

 

 

he, Sree. xrcumely), was ally Ard Sending coy Alonec alone with on
A t 2 a ‘ 1
S OPA mA SSAcy — Pa rlsased Caddy Ag rabliag dewa he Shales. SiS Her

Ll. nevyo oy yk ' j ‘
che EN aun aod ae 8 < Sen & ag -~D YO: x col. Wows acy wo oa A Saya

oe

ay FR aw; i
.
£53 \ eank Cat oat ‘e\ wiey Oo \Ovx

c 2 oy YON ,
TeAngtn  fesed dusk ogk Ve

%

ea ies cot cocel
¥ +
Nose ¢ a Ae Next ECON VA

a oe . yk oF % ‘
Skao. . AsScaldy og Lent bun ESN, Re )
ii

bow ~ .
\e dk Vey Ass Ce ASE aw whe
Cres SS xD MOAT co\ Noe As LS ger. NY.

4 ™ % ‘ ‘
yee Se _ xeon, ) Sending one * ambling te. ne
WO ea ON] Ley. Parmw, Naee ted AOE gs Lad, Bok, Sac § Gu ye AOA kg eae \Sy Vener.

ard San, Ady, co\, seacil\y, Seated ks Leck
SOLD c deta Ls
Ve <8
has CEN be oA Ary RIS yek \

K\G Measen..
ee Ree Nee Shey AA CS RS, Sy aly ahh

Seca y Le gck og
oe aan .
\he whole | AG OEY DIZOR EYEE ENCe
By BE

+o JO Veasen 4
we | Pon 2 o Y Ace :
end ot RASD Cota bak Ade S\c y Soe « rp WOtoe py. m7 oe Cea | OR. XQ
Vem, Ce cand I OASby. Ne ay sreksS5 Plog w TAK cote ex cy Ase Ss 5 sacmdie8. Bes

when “Em An close prexioneky S Oe ae Anew.
act wier embacassment

aie TF

Le a ples en i N \ ee
AON CIES q ELAN mE NR Ss e
‘

esa Su Se wan YR dee and

a x prey Kner
; ; ; Le ~ os .
TX. Seal feo Mavens ot Sal\ou ced oSseck ree Sac ae. Verse event

Ase On widen cececds bys

 

 
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 7 of 9 PagelD #: 10

Vv. Relief (continued)):

£

See, prewsous page,
i yo

 

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No Xx

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

Ifnot, state your reasons: “Yodo ack ewe the Sunde 4p
W
Ce, a leawyety

C. Have you previously had a lawyer representing you in a civil action in this
court?

Yes No x
Case 3:19-cv-00370 Document 2 Filed 05/10/19 Page 8 of 9 PageID #: 11

If so, state the lawyer’s name and address:

 

 

 

— +h .
Signed this TF day of May x0 9 |
J
/ p /
LAH AR.

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

ane ab Oy ge ‘
Executed on + Nvyew 2&0 \Q
(Date)

 

 

 

Signature of Movant/Plaintiff

 

Signature of Attorney
(if any)

 
 
